Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 1 of 8
Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 2 of 8
Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 3 of 8
Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 4 of 8
Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 5 of 8
Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 6 of 8
Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 7 of 8
Case 1:19-bk-04317   Doc 58   Filed 03/29/21 Entered 03/29/21 11:21:45   Desc Main
                              Document     Page 8 of 8
